Citation Nr: 1038614	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  05-40 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for arthritis 
of the left knee prior to June 25, 2008. 

2.  Entitlement to a rating in excess of 10 percent for an 
anterior cruciate ligament tear of the left knee prior to June 
25, 2008. 

3.  Entitlement to a rating in excess of 30 percent for residuals 
of a total left knee prosthesis placement, effective September 1, 
2009.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel
INTRODUCTION

The Veteran served on active duty from November 1959 to April 
1960 with additional service in the New York National Guard 
including inactive duty training in June 1963. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  

In December 2008, the Board remanded the claims for further 
development.

In April 2010, the RO granted a temporary total rating for 
convalescence from June 25, 2008 to August 31, 2009 following 
total left knee replacement surgery and a 30 percent rating 
thereafter for the residual disabilities of the left knee.  Prior 
to June 25, 2008, the Veteran's left knee disorder was rated with 
two 10 percent ratings.  Subsequent to the surgery and period of 
temporary total rating for convalescence, the knee disorder has 
been rated with a single, 30 percent rating.   The issues have 
been framed accordingly on the title page to contemplate higher 
ratings during either of these periods.


FINDINGS OF FACT

1.  Prior to June 25, 2008, the Veteran's left knee disability 
was manifested by pain and swelling of the left knee especially 
in cold weather.  The Veteran walked with an antalgic gait and 
was unable to stand or walk for extended periods of time or 
distance.  Range of motion was limited from 5 degrees extension 
to 90 degrees flexion.  X-ray imaging showed degenerative joint 
disease.  The Veteran used orthotics but no support devices for 
mobility. 

2.  Prior to June 25, 2008, a physician referred to a 1996 
imaging study that showed a left anterior cruciate ligament tear, 
but the study is not of record.  There were no clinical 
observations of laxity, instability, subluxation, or dislocations 
or other residuals of a ligament deficit. 

3.  Starting September 1, 2009, the residuals of a left knee 
prosthetic replacement are manifested by discomfort and swelling.  
Range of motion is from zero to 110 degrees with no instability.  
The Veteran is unable to walk or stand for more than five minutes 
as a result of disabilities of the left and right knees, right 
ankle, and lower back.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the left knee prior to June 25, 2008 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5258, 5259, 5260, 5261 (2009).  

2.  The criteria for a rating in excess of 10 percent for 
anterior cruciate ligament tear of the left knee prior to June 
25, 2008 have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2009).  

3.  For the period from September 1, 2009, the criteria for a 
rating in excess of 30 percent for residuals of a total left knee 
prosthesis placement have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5055, 5260, 5261 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide and; (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

For increased-compensation claims, VA must notify the claimant 
that, to substantiate a claim, the medical or lay evidence must 
show a worsening or increase in severity of the disability, and 
the effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement to 
a higher disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity of 
the disability and the effect that worsening has on employment 
and daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement.  VA 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation.  Id.   The Court of Appeals for the 
Federal Circuit (Federal Circuit) vacated that portion of the 
lower court decision that required notification of alternate 
diagnostic codes or potential daily life evidence.  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir., 2009).

In correspondence in December 2005, the RO provided a notice that 
did not satisfy the requirements outlined in Vazquez-Flores.  The 
RO informed the Veteran of the types of evidence that would be 
considered and the respective responsibilities of the Veteran and 
VA to obtain that evidence.  The notice did not ask the Veteran 
specifically for evidence to show the impact of his disability on 
his employment and did not provide him with general notice 
concerning the rating criteria.  In order to determine whether to 
proceed with the adjudication, the Board will examine whether the 
errors were prejudicial to the appellant.  

In written statements to VA adjudicators and clinicians, the 
Veteran reported the symptoms that he experienced and the effect 
they have on him including while traveling to and performing 
duties of his employment.  In a March 2007 brief to the Board, 
the Veteran's representative cited the applicable rating 
criteria.  Although VA's duty to notify may not also be satisfied 
by various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation, notice errors may be cured by 
issuance of a fully compliant notice, followed by readjudication 
of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the initial 
adjudication, this timing problem can be cured by the issuance of 
a compliant notice followed by readjudication of the claim).  In 
March 2009, the RO provided an adequate notice followed by a 
readjudication of the claims in a rating decision and 
supplemental statement of the case in April 2010 followed by an 
opportunity to respond.   Accordingly, the Board finds that the 
notice errors did not prejudice the appellant. 

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any evidence 
that could not be obtained.  VA has also obtained medical 
examinations.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

The Veteran served in the U.S. Army and New York National Guard.  
The Veteran injured his right knee on inactive duty training in 
June 1963.  In January 1996, the RO granted service connection 
for a left knee disability secondary to the service-connected 
right knee disability.  The Veteran contends that his left knee 
disability including the residuals of a total left knee 
replacement are more severe than are contemplated by the current 
and staged ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  Staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portrays the anatomical damage and the functional loss 
with respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due to 
pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 
4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  
38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated 
at the same level as the functional loss when flexion is 
impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the 
disability under several diagnostic codes, the Board considers 
the level of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of pain 
on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  

Disability of the knee may be rated on the basis of limitation of 
motion.  A 
10 percent rating is warranted when flexion is limited to 45 
degrees.  A 20 percent rating is warranted where flexion is 
limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
A 10 percent rating is warranted when extension is limited to 10 
degrees.  A 20 percent rating is warranted where extension is 
limited to
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The normal 
range of knee motion for VA purposes is from zero degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2009).

Dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Impairment in the form of recurrent subluxation or lateral 
instability warrants a 10 percent rating if slight, 20 percent if 
moderate, and 30 percent if severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Genu recurvatum, ankylosis, and impairment of the tibia and 
fibula as a result of nonunion or malunion are not indicated in 
this case.  Thus, those particular criteria do not apply.  
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263 (2009).  

Shortening of the bones of the lower extremity warrants a 
compensable rating if the shortening is one and one-quarter to 
two inches.  Higher ratings are available for more severe 
shortening.  38 C.F.R. § 4.71a, Diagnostic Code 5275 (2009).  

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  When there is arthritis with at least some limitation 
of motion, but to a degree which would be noncompensable under a 
limitation-of-motion code, a 10 percent rating will be assigned 
for each affected major joint or group of minor joints.  In the 
absence of limitation of motion, X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups will 
warrant a 10 percent rating.  Absent limitation of motion, a 20 
percent rating is warranted for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

The Board must address which diagnostic codes related to loss of 
function due to pain and limitation of motion are applicable but 
do not result in rating the same manifestations under different 
diagnostic codes.  38 C.F.R. § 4.14.  In a precedential opinion, 
the VA Office of General Counsel held that a knee disability 
rated under Diagnostic Code 5257 for impairment due to 
subluxation or lateral instability may also be rated under other 
Diagnostic Codes for a manifestation of limitation of motion.   
However, limitation of motion is a relevant consideration under 
Diagnostic Code 5259 for the symptomatic removal of cartilage 
because removal of cartilage may result in complications 
producing loss of motion.  VAOGCPREC 9-98 (Aug. 14, 1998).  
Therefore, separate ratings under Diagnostic Codes 5259 and 
Diagnostic Codes 5003/5010 are not appropriate because painful 
motion including locking is already considered under Diagnostic 
Code 5259.  Similarly, separate ratings under Diagnostic Code 
5258 and Diagnostic Codes 5003/5010 are not appropriate because 
Diagnostic Code 5258 also contemplates manifestations of limited 
motion including locking as a result of dislocated cartilage.  In 
this case, the Board will assign a rating for pain and loss of 
function due to limitation of motion including locking that is 
the most advantageous to the Veteran. 

A knee replacement warrants a minimum 30 percent rating for 
intermediate degrees of residual weakness, pain, or limitation of 
motion.  A 60 percent rating is warranted for chronic residuals 
consisting of severe painful motion or weakness in the affected 
extremity.  A total rating is warranted for one year following 
the placement of the prosthesis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5055.

In January 1996, the RO granted service connection and a 10 
percent rating for left knee arthritis, secondary to a service-
connected right knee disorder.  In October 1998, a VA examiner 
did not observe left knee instability but noted that a magnetic 
resonance image obtained some time in 1996 showed a left anterior 
cruciate ligament (ACL) tear.  The imaging report is not of 
record.  The physician diagnosed a left ACL tear.  In January 
1999, the RO granted service connection and an additional 10 
percent rating for instability related to the ACL tear.   

In May 2004, a VA physician noted the Veteran's reports of pain 
and swelling in both knees especially in cold weather.  The 
Veteran walked with an antalgic gait and used corrective arch 
supports but no cane or crutches.  On examination, range of 
motion of the left knee was to 100 degrees flexion and to zero 
degrees extension with pain.  On repetition, flexion decreased by 
10 degrees due to increased pain.  The physician noted edema, 
effusion, tenderness under the patella and mild weakness but no 
instability.  X-rays showed marked osteoarthritic changes that 
were unchanged since imaging studies one year earlier.  

In February 2006, a VA examiner noted the same symptoms and 
ranges of motion of the left knee as were noted in 2004.  The 
examiner noted an antalgic and unstable gait but that the Veteran 
did not use support devices.   The examiner did not comment on 
any other factors such as laxity, lateral instability, or 
effusion.  

In April 2007, a private orthopedic physician noted that the 
Veteran walked with a limp towards the left with a stiff right 
leg.  The physician noted the range of motion of the left knee 
was from 5 to 120 degrees, with good stability and motor power.  
X-rays continued to show degenerative arthritis.  The physician 
noted that the right leg disability was more protracted and 
recommended a left total knee replacement which the Veteran 
underwent on June 25, 2008.  Post-surgical X-rays showed proper 
prosthesis placement and alignment.  In August 2008, the 
physician noted that the recovery was satisfactory with flexion 
to 100 degrees.  In December 2008, a VA primary care physician 
noted the Veteran's reports of some post-operative foot drop but 
that the neurological symptom was 85 percent resolved.  The 
Veteran continued to experience pain and swelling in the area and 
the prosthesis caused a change in his walking posture.  Active 
range of motion of the left knee prosthesis  
was zero to 100 degrees.  

In December 2008, the Board remanded the claim for a VA 
examination following the total knee replacement.  
The Veteran received on-going medical care for knee disabilities 
through March 2009 at a VA rheumatology clinic where he was 
prescribed medication for pain.  Flexion was repeatedly measured 
to 90 to 95 degrees and extension to a point from zero to 5 
degrees prior to surgery in June 2008.  Clinicians noted the 
Veteran's report of difficulty walking more than two blocks.  
Clinicians also noted the Veteran's report of a one inch leg 
length difference.   

In June 2009, a VA outpatient examiner noted the Veteran's report 
that the foot drop symptoms was totally resolved but that he 
continued to experience some numbness of the left leg.  Range of 
motion was from zero to 130 degrees.  There was slight effusion 
without tenderness and some questionable decreased sensation of 
the left foot, but no foot drop.  

In July 2009 letter, the Veteran reported that the neurological 
left knee problem was 90 percent healed but that his imbalanced 
walking gait permitted walking or standing only for a limited 
time.  

In August 2009, a VA physician noted the history of the right 
knee injury in service, the secondary left knee symptoms, and the 
total left knee replacement with postoperative foot drop.  The 
Veteran reported continued left leg numbness and weak left ankle 
dorsiflexion as well as left knee pain, stiffness, lack of 
endurance, and some instability but no locking, effusion or 
episodes of dislocation.  The Veteran did not use crutches, 
canes, or braces but reported some difficulty with balance.  The 
Veteran reported the ability to stand for 5 minutes, limited by 
back and bilateral knee pain.  On examination, the physician 
noted tenderness along the medial and lateral joint line.  Range 
of motion was from 110 degrees flexion to zero degrees extension.  
The physician noted no instability with intact ligament support.  
There was no additional loss of function on repetitive use.  A 
concurrent X-ray showed good prosthesis placement and alignment.  
The physician noted that the degenerative joint disease condition 
following a total left knee replacement imposed mild to moderate 
functional impairment.  

In April 2010, the RO granted a temporary total rating for 
convalescence following a total left knee replacement from the 
date of surgery on June 25, 2008 to August 31, 2009, and a 30 
percent rating thereafter. 

Looking first to the period prior to the surgery, the Board 
concludes that ratings in excess of 10 percent for degenerative 
joint disease and in excess of 10 percent for instability of the 
left knee prior to June 25, 2008 are not warranted.  During this 
period, flexion and extension of the left knee were less than 
normal but were not anywhere near the levels required for even a 
compensable rating under the provisions for rating limitation of 
motion of the knee.  The knee was not limited to less than 45 
degrees flexion or greater than 10 degrees extension, as would be 
required for a compensable rating under Diagnostic Codes 5260 and 
5261.  As there is no more than noncompensable limitation of 
motion, and X-ray evidence of degenerative arthritis, a 10 
percent rating is warranted.  However, a higher rating for 
limitation of motion is not warranted because flexion is not 
limited to 30 degrees or less, and extension was not limited to 
15 degrees or more.  The proper rating for arthritis and limited 
(but not compensable) range of motion of the knee for the period 
prior to June 25, 2008 is 10 percent 

As for instability, the Board concludes that a rating in excess 
of 10 degrees for slight instability is not warranted at any time 
prior to June 25, 2008.  Other than an unexplained reference to a 
1996 magnetic resonance image, there are no clinical observations 
of ligament laxity, instability, or a history of subluxation.  
The Veteran reported difficulty with balance but did not use 
support devices.  The Veteran is competent to report his observed 
symptoms and had a history of falls related to his more severely 
injured right knee.  The Board finds that his reports of his 
symptoms are credible but finds no clinical evidence to support a 
residual ACL or other ligament deficit during the period of this 
appeal.  Therefore, a higher rating for impairment as a result of 
moderate instability under Diagnostic Code 5257 is not warranted.  

Ratings for cartilage defects are not warranted as none were 
clinically observed.  A compensable rating for shortening of the 
lower extremities is not warranted because the leg length 
difference was less than one and one-quarter inch.  

In short, for the period prior to June 25, 2008, the Veteran's 
left knee disability rating is most accurately rated with no more 
than a 10 percent rating for arthritis and a 10 percent rating 
for instability.  His claims for increased rating for either 
aspect of his left knee disorder are denied. 

The Veteran had total knee replacement on June 25, 2008 and he 
was afforded a temporary total rating for convalescence through 
the end of August 2009.  Turning to the period following the 
surgery and the period of temporary total rating for 
convalescence, the Board concludes that the evidence is against a 
rating in excess of 30 percent effective September 1, 2009 for 
residuals of a total left knee prosthetic replacement.  At 
present, the Veteran has been assigned the minimum rating status 
post total knee replacement.  The Board has considered whether 
any higher rating is possible.  A higher rating under the 
criteria for limitation of motion is not warranted because the 
post-surgical ranges of motion remain noncompensable as the 
Veteran can flex beyond 45 degrees, and extend to less than 10 
degrees.  Although the Veteran continues to experience some 
discomfort, tenderness, and swelling in the area of the 
prosthesis, the Veteran has not reported and the examiners have 
not noted severe pain on motion or weakness.  

The Board considered whether the post-surgical neurologic deficit 
warranted a separate rating.  Clinical examinations, however, 
show that the deficit fully healed and that the residual numbness 
of the left foot was of questionable origin.  

A rating in excess of 30 percent is not in order for the left 
knee residuals for the period since September 1, 2009.

The Board also considered whether the Veteran's overall 
limitation in standing and walking and abnormal gait warranted 
referral for extraschedular consideration.  The Board finds that 
there is no basis for referral for consideration of an extra-
schedular rating in this case. 38 C.F.R. § 3.321(b)(1).  The 
Veteran has not presented any evidence that his particular 
service-connected left knee disorder results in a unique 
disability that is not addressed by the rating criteria.  
Specifically, there is no evidence of frequent hospitalization or 
marked interference with employment that would suggest that the 
Veteran is not adequately compensated by the regular schedular 
standards.  The record showed that the Veteran is retired from an 
administrative position as an investment advisor.  Further, the 
Veteran's overall mobility is also impaired by service connected 
right knee, right foot, and low back disabilities with an 
additional combined schedular rating of 60 percent.  Therefore, 
the Board concludes that the Veteran's overall mobility 
impairment is adequately contemplated by the multiple schedular 
ratings.  Thus, there is no basis for referral of the case for 
consideration of an extraschedular disability evaluation.  See 
Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell 
v. Brown, 9 Vet. App. 337 (1996).


ORDER

A rating in excess of 10 percent for arthritis of the left knee 
prior to June 25, 2008 is denied. 

A rating in excess of 10 percent for an anterior cruciate 
ligament tear of the left knee prior to June 25, 2008 is denied. 

A rating in excess of 30 percent for residuals of a total left 
knee replacement, effective September 1, 2009 is denied.      



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


